Name: Commission Regulation (EC) No 105/2002 of 18 January 2002 amending, for the eighth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000
 Type: Regulation
 Subject Matter: air and space transport;  Asia and Oceania;  international affairs;  United Nations;  free movement of capital
 Date Published: nan

 Avis juridique important|32002R0105Commission Regulation (EC) No 105/2002 of 18 January 2002 amending, for the eighth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000 Official Journal L 017 , 19/01/2002 P. 0052 - 0052Commission Regulation (EC) No 105/2002of 18 January 2002amending, for the eighth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 467/2001(1), prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000, as last amended by Commission Regulation (EC) No 65/2002(2), and in particular Article 10(1) second indent thereof,Whereas:(1) Article 10 of Regulation (EC) No 467/2001 empowers the Commission to amend Annex I on the basis of determinations by either the United Nations Security Council or the Taliban Sanctions Committee.(2) Annex I to Regulation (EC) No 467/2001 lays down the list of persons and entities covered by the freeze of funds under that Regulation.(3) On 11 January 2002 the Security Council of the United Nations determined to exclude the Central Bank of Afghanistan from the list of entities subject to the measures of paragraph 4(b) of Resolution 1267 and therefore Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The following entity shall be excluded from Annex I to Regulation (EC) No 467/2001: "Da Afghanistan (aka Bank of Afghanistan, aka Central Bank of Afghanistan, aka The Afghan State Bank), Ibni Sina Wat, Kabul, Afghanistan, and any other office of Da Afghanistan Bank."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 January 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 67, 9.3.2001, p. 1.(2) OJ L 11, 15.1.2002, p. 3.